674 So. 2d 191 (1996)
Jeffrey W. WILCOX, Appellant,
v.
STATE of Florida, Appellee.
No. 95-00563.
District Court of Appeal of Florida, Second District.
May 22, 1996.
James Marion Moorman, Public Defender, Bartow, and Karen Kinney, Assistant Public Defender, Clearwater, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
CAMPBELL, Acting Chief Judge.
In this Anders appeal, appellant, Jeffrey W. Wilcox, challenges his judgment and sentence following his nolo plea to a twelve-count information charging him with kidnapping and various sexual offenses. Upon review of the record, we find no error in acceptance of appellant's plea or in sentencing. We, therefore, affirm the judgment and sentence. We do, however, find error in the imposition of certain costs.
A written order of judgment and sentence must not vary from its oral pronouncement. Wright v. State, 600 So. 2d 548 (Fla. 2d DCA 1992); Canale v. State, 543 So. 2d 806 (Fla. 2d DCA 1989). At the change of plea hearing, the court orally imposed $300.00 in court costs. The "Judgment for Fine and Costs," however, reflects a total of $473.50 in costs imposed. On remand, this amount should be corrected to comport with the oral pronouncement.
Also listed on the written judgment was an award for costs of prosecution in the amount of $218.50. On remand, this cost *192 should be stricken since it is a discretionary cost that was not orally pronounced at sentencing, nor was it specifically requested and documented on the record by the state pursuant to section 939.01, Florida Statutes (1993). See Reyes v. State, 655 So. 2d 111 (Fla. 2d DCA 1995).
Finally, the $5.00 cost assessed to the Criminal Justice Trust Fund should be reduced to $3.00 pursuant to section 943.23(3), Florida Statutes (1993). This is a mandatory cost which need not have been orally pronounced. Reyes.
Appellant's judgment and sentence is affirmed, and the case is remanded for correction of the costs imposed as reflected above.
FRANK and BLUE, JJ., concur.